Citation Nr: 1518495	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  08-17 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the character of the Appellant's discharge from service is a bar to Department of Veteran Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel

INTRODUCTION

The Appellant served on active duty from July 1972 to October 1974.  He received an other than honorable discharge for this period of active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 administrative decision issued by the VA Regional Office (RO) in Winston-Salem, North Carolina, which determined that the Appellant's other than honorable discharge for his period of active duty from July 1972 to October 1974 was a bar to VA benefits.  This matter also is before the Board on appeal from a May 2008 rating decision in which the RO found that the Appellant was not insane at the time that he committed the offenses which resulted in his other than honorable discharge for his period of active duty. 

A Travel Board hearing was held at the RO in February 2010 before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been added to the record.

In May 2010, the Board denied the Appellant's claim.  The Appellant, through his attorney, and VA's Office of General Counsel filed a Joint Motion for Remand (Joint Motion) with the United States Court of Appeals for Veterans Claims (Court) seeking a remand of the Board's May 2010 decision.  In April 2011, the Court granted the Joint Motion and vacated and remanded the Board's May 2010 decision.

In September 2009 and August 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  That development included, in relevant part, obtaining a VA examination of the Appellant to determine whether he was insane at the time that he committed the offenses that resulted in his other than honorable discharge from active service.  The examination occurred in December 2012 with an addendum opinion provided in February 2013.

A Board decision in October 2013 again denied the Veteran's claim finding, in relevant part, that the Appellant was not insane at the time he committed the offenses that led to his discharge under other than honorable conditions.  This decision was based in part on the opinions set forth in the December 2012 VA examination and February 2012 addendum.  The Appellant thereafter appealed the Board's decision to the Court.  In a December 2014 Memorandum Decision, the Court vacated the Board's decision and remanded the case for further proceedings consistent with its decision.  

The Board notes that, in addition to the paper claims file, the Appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Any future consideration of this Appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

A remand to the RO is required to comply with the Court's December 2014 decision.  In its decision, the Court found that the December 2012 VA examination and February 2012 addendum were inadequate to determine whether the Appellant was insane when he went absent without leave (AWOL) during service.  The Court directed that the Board remand this case to provide the Appellant with an adequate medical examination that relies on the requirements in 38 C.F.R. § 3.354(a) to determine whether the Appellant was insane, for VA purposes, when he went AWOL.

The Appellant contends that, after enduring many beatings during boot camp when he entered military service at age 17, he became depressed and developed bipolar disorder.  The Appellant contends further that he was insane due to the depression and bipolar disorder at the time that he committed the offenses of going AWOL on multiple occasions that led to his other than honorable discharge.   

During his military service, the Appellant was AWOL from January 16, 1973 to March 6, 1973; March 9, 1973 to March 23, 1973; April 30, 1973 to June 5, 1973; March 15, 1974 to March 19, 1974; April 10, 1974 to April 12, 1974; April 13, 1974 to July 9, 1974; July 26, 1974 to August 26, 1974; and August 27, 1974 to September 27, 1974, for a total of 252 days. 

The Appellant was arraigned and tried before a Summary Court Martial in March 1973; the Appellant was found guilty of unauthorized absence or AWOL from January 16, 1973 to March 5, 1973.

The Appellant was arraigned and tried before a Special Court Martial again in June 1973; the Appellant was again found guilty of unauthorized absence or AWOL from April 30, 1973 to June 4, 1973. 

While pending trial for a third AWOL charge in September 1974, the Appellant requested an undesirable discharge for the good of the service.  In October 1974, the Appellant's request for an undesirable discharge was approved and he was discharged from active duty under other than honorable conditions.

Thus, this case is remanded to afford the Appellant a new VA psychiatric examination to determine whether the Appellant was insane according to 38 C.F.R. § 3.354(a) concurrent with the misconduct or offenses (going AWOL on multiple occasions) leading to courts-martial proceedings in March and June 1973, as well as his discharge under conditions other than honorable in October 1974.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant and request that he provide the names, addresses, and approximate dates of treatment of all medical care providers who have treated him for any  psychiatric disorder, to include bipolar disorder or obsessive-compulsive disorder.  Once signed authori-zations are received from the Appellant, obtain all treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  After the above development has been completed, schedule the Appellant for a VA psychiatric examination with a psychiatrist.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

The purpose of the opinion is to determine whether the Appellant was "insane," as defined by 38 C.F.R. § 3.354(a), concurrent with the Appellant's misconduct during service, namely, his multiple periods of going AWOL.  The inquiry for the examiner is not when Appellant acquired any psychiatric disorder, but whether any psychiatric disorder found rendered the Appellant insane for VA purposes when he was AWOL.  Moreover, an opinion concerning service connection of any psychiatric disorder found is not being requested.   

"Insanity" for VA purposes is defined as follows:

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.
Following a detailed review of the Appellant's entire claims file and examination of the Appellant, the examiner is asked to provide an opinion whether respect to the following inquiries: 

(a) Did the Appellant exhibit, due to disease, a more or less prolonged deviation from his normal method of behavior around the time of any of the periods that he went AWOL, or at any other time during military service? 

(b) Did the Appellant interfere with the peace of society during military service?  

(c) Did the Appellant become so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides?

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case.  

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.  Specifically, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given current medical science and the known facts), by a deficiency in the record 

(i.e., additional facts are required), or because the examiner does not have the needed knowledge or training.

3.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Appellant and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.     

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




